DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 62 and 73-76 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buechler et al. (US 2005/0148029 A1), in view of Dominioni et al. (Sepsis Score and Acute-Phase Protein Response as Predictors of Outcome in Septic Surgical Patients) and Abu-Maziad et al. (Role of Polymorphic Variants as Genetic Modulators of Infection in Neonatal Sepsis).
Regarding claims 62 and 73, Buechler discloses a method of treating sepsis in a subject, the method comprising:
Detecting the levels of a CRP, sICAM-1, IL-6, procalcitonin, TNF-α, and MMP-9 in a sample from the subject, and identifying the subject as having sepsis based on an increased level of RP, sICAM-1, IL-6, procalcitonin, TNF-α, and MMP-9 ([0228]-[0231], see: plurality of exemplary markers and marker panels to diagnose sepsis);
Selecting the subject so identified for treatment with an antibiotic; and administering an antibiotic to the selected subject ([0247]-[0261], see: SIRS/sepsis treatment regimens include intravenous antibiotic therapy).
Buechler does not explicitly disclose detecting levels of PLA2G2A and A1AT, and using an increased level of PLA2G2A and A1AT to identify the subject as having sepsis.
Dominioni teaches an analogous method of treating septic surgical patients comprising determining a sepsis score based on the plasma level of a plurality of acute-phase proteins, including A1AT (ABSTRACT, see: α1-antitrypsin).
Abu-Maziad teaches a plurality of markers were associated with neo-natal sepsis, including PLA2G2A (pg. 325/ Analytic results).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to monitor as many biomarkers which have been established as indicating sepsis, including A1AT and PLA2G2A, in the method disclosed by Buechler, as taught by Dominioni and Abu-Maziad, since such a modification would have provided for an improved prediction of survivability (Dominioni: ABSTRACT), and thus would have helped inform the administration of antibiotics disclosed by Buechler.
Regarding claim 74, modified Buechler further discloses the levels of PLA2GA, CRP, sICAM, and IL-6 are determined using a lateral flow assay (Buechler: [0232]-[0240], see: plurality of immunoassay devices incorporated by reference, including a plurality of lateral flow assays such as USP 5922615).
Regarding claim 75, Buechler further discloses the subject is a hospitalised patient ([0099], see: a patient may be measured when first arriving at the hospital for a particular marker) and/or an immunocompromised patient ([0228-[0231], see: SIRS/sepsis which weaken a patient’s immune system).
Regarding claim 76, Buechler further discloses the sample is a whole blood, plasma or serum ([0067], see: blood, plasma, serum).

Claim(s) 77 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buechler et al. (US 2005/0148029 A1), in view of Dominioni et al. (Sepsis Score and Acute-Phase Protein Response as Predictors of Outcome in Septic Surgical Patients) and Abu-Maziad et al. (Role of Polymorphic Variants as Genetic Modulators of Infection in Neonatal Sepsis), as applied to claim 62 above, in further view of Drinkovic et al. (Clindamycin treatment of Staphylococcus aureus expressing inducible clindamycin resistance).
Regarding claim 77, Buechler further discloses the antibiotic is administered intravenously ([0247]-[0261], see: SIRS/sepsis treatment regimens include intravenous antibiotic therapy).
Modified Buechler does not explicitly disclose the antibiotic being selected from an aminoglycoside, a cephalosporin, a glycopeptide, a penicillin, a quinolone, aztreonam, clindamycin, imipenem-cilastin, linezolid, metronidazole, rifampin and an antifungal.
Drinkovic teaches treating a patient developing signs of sepsis with IV vancomycin (a glycopeptide) and IV clindamycin (col. 2/para. 1, see: Patient 3) was well known in the art.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to select either IV vancomycin and IV clindamycin for the intravenous antibiotic therapy in the method disclosed by modified Buechler, as taught by Drinkovic, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  It would also have been obvious to one of ordinary skill in the art to obtain the details of the antibiotic regimen missing from the primary reference by using a literature search, or other known references such as Drinkovic.

Response to Arguments
Applicant's arguments filed 05/17/2022 have been fully considered but they are not persuasive.
While the Examiner acknowledges the Applicant cited Example 1, 4, and 7 (see: pg. 8 of Applicant’s Remarks filed 05/17/2022) of the Applicant’s originally filed disclosure demonstrates the effectiveness of considering the instantly recited markers for diagnosing sepsis, the presented evidence fails to provide any direct or indirect comparison of the diagnostic accuracy of detecting sepsis from analyzing a group of a markers without A1AT and/or PLA2G2A, compared to the instantly recited group of markers which include A1AT and PLA2G2A.  Simply pointing to evidence of the effectiveness of the instantly claimed invention is not sufficient to establish any differences in the results, let alone that the differences in results are in fact unexpected see: MPEP 716.02.
Applicant’s remaining arguments with respect to Carvalho have been considered but are moot because the new grounds of rejection does not rely on Carvalho for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J EOM whose telephone number is (571)270-7075. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J EOM/           Primary Examiner, Art Unit 1797